DETAILED ACTION
Election/Restrictions
	Applicant's election, without traverse, of claims 1-6 and 9 in the “Response to Restriction Requirement” filed on 02/14/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 7-8 and 10-20 are withdrawn from further consideration, and claims 1-6 and 9 are presented for examination. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.						Upon further consideration, the Examiner finds that the withdrawn claims 7-8 and 10-20 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 11/22/2021 and the non-elected claims 7-8 and 10-20 are entered.
Thus, this office considers claims 1-20 pending for prosecution.


Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a slit passing through the stacked structure to 10expose the sacrificial structure; forming an opening by removing the sacrificial structure through the slit; forming an isolation pattern on the well plate exposed through the opening; and  15forming a first source layer in the opening, wherein the first source layer is insulated from the well plate by the isolation pattern”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-20, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Lee et al. (US 20170084624 A1; hereinafter Lee) “THREE-DIMENSIONAL SEMICONDUCTOR DEVICE WITH VERTICAL AND HORIZONTAL CHANNELS IN STACK STRUCTURE HAVING ELECTRODES VERTICALLY STACKED ON THE SUBSTRATE”.
Ge et al. (US 20180197876 A1; hereinafter Ge) “THREE-DIMENSIONAL MEMORY DEVICE WITH ENHANCED MECHANICAL STABILITY SEMICONDUCTOR PEDESTAL AND METHOD OF MAKING THEREOF”.	
Sakakibara (US 20160329101 A1; hereinafter Sakakibara) “THREE-DIMENSIONAL P-I-N MEMORY DEVICE AND METHOD READING THEREOF USING HOLE CURRENT DETECTION”.	
Shin et al. (US 20120206979 A1; hereinafter Shin) “3-D STRUCTURED NON-VOLATILE MEMORY DEVICE AND METHOD OF MANUFACTURING THE SAME”.
Prior Art Lee teaches a three-dimensional (3D) semiconductor devices and, more particularly, to 3D semiconductor devices capable of improving reliability and integration density ([0002]), wherein (Fig. 1+; [0034+]) a stack structure comprising electrodes that are vertically stacked on a substrate; a channel structure coupled to the electrodes to constitute a plurality of memory cells that are three-dimensionally arranged on the substrate, the channel structure comprising: first vertical channels and second vertical channels that penetrate the stack structure; and a first horizontal channel that is under the stack structure and that laterally connects the first vertical channels and the second vertical channels to each other; a second horizontal channel that is connected to a sidewall of the first horizontal channel of the channel structure, the second horizontal channel having a first conductivity type; and conductive plugs that are on top ends of the second vertical channels, the conductive plugs having a second conductivity type. But, Prior Art Lee does not expressly teach forming a slit passing through the stacked structure to 10expose the sacrificial structure; forming an opening by removing the sacrificial structure through the slit; forming an isolation pattern on the well plate exposed through the opening; and 15forming a first source layer in the opening, wherein the first source layer is insulated from the well plate by the isolation pattern (claim 1).
Prior Art Ge teaches a three-dimensional memory device employing mechanically strengthened semiconductor pedestals and methods of manufacturing the same ([0001]), wherein (Fig. 1+; [0029+]) an alternating stack of insulating layers and electrically conductive layers located over a substrate; a memory opening extending through the alternating stack, wherein sidewalls of the memory opening comprise sidewalls of the insulating layers; a memory stack structure located inside the memory opening and comprising a memory film that contacts the sidewalls of the memory opening, and a vertical semiconductor channel contacting an inner sidewall of the memory film; and a semiconductor pedestal underlying the memory stack structure and located at a lowest level among the electrically conductive layers, wherein the semiconductor pedestal includes a laterally protruding semiconductor portion having an outer sidewall that is located farther outward from a vertical axis extending through a geometrical center of the memory stack structure than an outermost sidewall of the memory stack structure is from the vertical axis, where a thermal and/or plasma oxidation converts at least surface portion of each laterally protruding semiconductor portion into a tubular semiconductor oxide spacer, and each physically exposed surface portion of the planar semiconductor portion into a planar semiconductor oxide portion, where etch process can continue with, or without, a change in the etch chemistry to remove portions of the optional backside blocking dielectric layer and the planar semiconductor oxide portion that underlies the opening through the insulating spacer . An opening is formed though the planar semiconductor oxide portion underneath each backside cavity, where source region can be formed at a surface portion of the semiconductor material layer under each backside cavity. But, Prior Art Ge does not expressly teach forming a slit passing through the stacked structure to 10expose the sacrificial structure; forming an opening by removing the sacrificial structure through the slit; forming an isolation pattern on the well plate exposed through the opening; and 15forming a first source layer in the opening, wherein the first source layer is insulated from the well plate by the isolation pattern (claim 1).
Prior Art Sakakibara teaches field of semiconductor devices and specifically to three-dimensional semiconductor devices, such as vertical NAND strings, and methods of making thereof ([0001]), wherein (Fig. 1+; [0024+]) a stack of alternating layers comprising insulating layers and electrically conductive layers and located over a substrate; and a memory stack structure extending through the stack and comprising a memory film and a semiconductor p-i-n junction structure vertically extending through the stack substantially perpendicular to a top surface of the substrate; wherein the semiconductor p-i-n junction structure has a lower junction between an intrinsic semiconductor portion and a lower doped semiconductor portion having a doping of a first conductivity type, and an upper junction between the intrinsic semiconductor portion and an upper doped semiconductor portion having a doping of a second conductivity type; and wherein one of the first and second conductivity types is p-type and another of the first and second conductivity types is n-type, where a trench vertically extending from a first horizontal plane including a topmost surface of the stack of alternating layers to a second horizontal plane including a bottommost surface of the stack of alternating layers; and a trench fill dielectric material portion which completely fills the trench and contacts a sidewall of each of the electrically conductive layers. But, Prior Art Sakakibara does not expressly teach forming a slit passing through the stacked structure to 10expose the sacrificial structure; forming an opening by removing the sacrificial structure through the slit; forming an isolation pattern on the well plate exposed through the opening; and 15forming a first source layer in the opening, wherein the first source layer is insulated from the well plate by the isolation pattern (claim 1).
Prior Art Shin teaches a non-volatile memory device and a method of manufacturing the same and, more particularly, to a three dimensional (3-D) structured non-volatile memory device and a method of manufacturing the same ([0002]), wherein (Fig. 2A+; [0023+]) channel structures extending in a first direction, wherein the channel structures each include channel layers and interlayer dielectric layers that are alternately stacked; source structure extending in a second direction crossing the first direction, connected to ends of the channel structures, and including source lines and interlayer dielectric layers that are alternately stacked; word lines extending in the second direction and formed to surround the channel structures; drain select line formed on one side of the word lines, formed to surround the channel structures, and extending in the second direction; source select lines formed on the other side of the word lines, wherein the source select lines are formed in the channel structures, respectively; and bit lines extending in the first direction and coupled to the channel layers and source select lines of the channel structures, forming source pickup lines respectively coupled to the semiconductor layers included in the source structure. But, Prior Art Shin does not expressly teach forming a slit passing through the stacked structure to 10expose the sacrificial structure; forming an opening by removing the sacrificial structure through the slit; forming an isolation pattern on the well plate exposed through the opening; and 15forming a first source layer in the opening, wherein the first source layer is insulated from the well plate by the isolation pattern (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898